DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the amendment filed on 09/21/2021; claim(s) 1- 6 is/are pending in this application; claim(s) 1, 4, & 6 is/are independent claim(s). 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. 
Specifically, with respect to independent claims 1, 4, & 6, applicant argues that prior cited arts, particularly, the primary reference Tikkanen (US 20160128144 A1) fails to teach the amended and disputed limitation of “the output plan is generated in response to a decrease in the output value of the control target device in a period where both the information processing circuit and the substitution device are not able to control the control target device” (See, Remarks, pages 8-10). Applicant’s reply further states that Office’s reliance on an additional secondary reference to Goodrum fails to make up for the deficiency in Tikkanen without providing further details. See Remarks, page 10.

Examiner’s Response: Examiner respectfully disagrees. Here, the “not able to control” element of the amended limitation recites a negative condition. Thus, under BRI normally control the target device (i.e., “output current source 44” and/or “LED Load 14”) as discussed below under art rejection.
Note: The claim 1 does not require “not able to control” means both controllers (“substitution device” and “information processing circuit”) not generating and providing any control outputs for controlling output value of the control target device in which condition the current rejection can be withdrawn.

 Examiner notes that applicant further argues:
“Tikkanen's power limit 18 is controlling LED load 14 (control target device)
by reducing the power supplied to the LED load Prior to the gradual increase in power level supplied to the LED load (power supplied between time periods t2 and t3 in Tikkanen's FIG 2b). See also Tikkanen, paragraph [0058], and pages 6-7 of the Office Action.”(Remarks, page 9).

	However, the amended limitation merely recites “the output plan is generated in response to a decrease in the output value of the control target device in a period where both the information processing circuit and the substitution device are not able to control the control target device” which can be understood as not able to control as would have in normal situation. Here, clearly, both the controllers are not able to normally control the load 14 during the time period t1 to t2 since both the controllers are unable to control/supply normal power. Therefore, the disclosure of figs. 1a and 2b of .

Claim Objections
	In view of the received amendments to the claims, the outstanding claims objections (see, last Office Action, pages 2- 3) are withdrawn.

Claim Rejections - 35 USC § 112
In view of the received amendments to the independent claims along with applicant’s clarifying comments (see, Remarks, page 7), the outstanding indefinite based rejections are withdrawn. 

Claim Rejections - 35 USC § 103
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tikkanen et al. (US 20160128144 A1, hereinafter Tikkanen) in view of Goodrum et al. (US 20140084683 A1, hereinafter Goodrum). Tikkanen and Goodrum are references of the record.

Regarding claim 1 Tikkanen teaches/suggests a substitution device [“power limit 18” of figs. 1a-1b with secondary controller 38] comprising:
a processing circuity [processing part of the circuit 18, power monitor 32 + secondary controller 38] to:
actions performed to address the “fault” when “a single component failure within the LED power source 10”. Here, the primary controller 22 is clearly shown within the power source 10 in fig. 1 and is one element with finite numbers of elements of the source 10. Thus, the PHOSITA would imply (see MPEP 12144.01) this fault also covers the fault at the controller 22 based on obvious to try rationale] for substituting for an information processing circuit [“primary controller 22”] that generates a control value for controlling an output value [“output current source 44” that provides constant current/power to the LED  load 14. Here, the current provided to the LED load 14 is impacted based on the control actions/value provided by the primary controller 22 as can be seen from fig. 1] of a control target device [“source 44” or “LED load 14”] based on an input value [e.g., value provided from the port 40 or “predetermined power limit” which is indirectly provided to the primary controller 22 via the item 42], and that outputs the control value generated to the control target device, when a fault [“in the event of an operational fault condition such as, but not limited to, a single component failure within the LED power source 10”] occurs in the information processing circuit (figs. 1- 2, [0029, 0058]);
- generate, upon completion of the preparation [at “time period” at t2], an output plan [the plot from t2 to t3 in fig. 2b] of a control value such that a difference [fig. 2b clearly shows that the difference is gradually decreasing from t2 to t3 as in applicant’s fig. 5 during operation (3)] between an actual output value [output at the LED during “normal power”] of the control target device and an output value [control value during normal operation before the fault] in a scheduled temporal transition gradually decreases [Tikkanen’s plot from t2 to t3 as shown in fig. 2b shows gradual decrease in the differences], based on the scheduled temporal transition corresponding to an output value of the control target device, which is scheduled before occurrence of the fault in the information processing circuit, a difference [the distance from “normal power” to “reduced power” as shown in fig. 2b] between an actual output value of the control target device upon completion of the preparation and the output value in the scheduled temporal transition, and an input value and a control value before occurrence of the fault in the information processing circuit (Fig. 1a, 2b [0036, 0038, 0048]); and
- 
the output plan is generated [Here, as can be shown in fig. 2b, the generation of the plot from t2 to t3 is responsive to decrease in output value in a period t1 to t2 where both the primary controller 22 and the secondary controller 38 are unable to normally control the current source 44/LED Load 14] in response to a decrease in the output value of the control target device in a period where both the information processing circuit and the substitution device are not able to control the control target device (Fig. 2b, [0058]).
Tikkanen is silent on specifically stating that its substitution device outputs a control value to the control target device instead of the information processing circuit 
Goodrum is directed to an information processing system [system of fig. 1] and a method for providing fault-tolerant power supply to one or more computing devices [analogous to Tikkanen’s LED Load 14] by utilizing a primary power controller 212A [analogous to Tikkanen’s “primary controller 22” shown in fig. 1a] and a secondary power controller 212B [analogous to Tikkanen’s controller 38], wherein in case of detection of failure of the primary power controller using a “failover detection logic”, the secondary power controller can become system-wide/enclosure wide power controller (Figs. 1- 2, [0008, 0014, 0016]). Specifically, Goodrum teaches a processing circuitry [CPU like 302 of the controller 212B shown in fig. 3] to:
perform preparation [actions performed to achieve “secondary controller can promote itself to a primary controller”] for substituting [performing the task of primary controller not the physical substitution] for an information processing circuit [controller 212A] that generates a control value for controlling an output value of a control target device [computing device 106s] based on an input value, and that outputs the control value generated to the control target device, when a fault occurs [“secondary controller detects a fault in the primary controller”] in the information processing circuit ([0012-0017], figs. 1-2); and
output a control value [output value from the controller 212B provided while performing “the secondary controller can promote itself to a primary controller and beginning performing the enclosure-wide power control features”] to the 
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Goodrum with Tikkanen because they both related a power supply system with a primary and secondary controller and modify2 the system of Tikkanen to cause its secondary controller 38 to additionally perform the duty of the primary controller 22 when a failure occurs in the primary controller itself as in Goodrum. Doing so the system of Tikkanen can still operate the LED load 14 until the failure of the primary controller is resolved thereby lowering the downtime (Goodrum, [0016]). Furthermore, detecting fault on the primary controller can be an example fault condition (mentioned with “not limited to”) envisioned in Tikkanen (see, para. 0029). Accordingly, the combination of Tikkanen and Goodrum teaches/suggests each and every limitation of the claim including generate, upon completion of the preparation, an output plan of a control value such that a difference between an actual output value of the control target device and an output value in a scheduled temporal transition gradually decreases… output a control value to the control target device instead [secondary controller 38 performing the control of the output current source] of the information processing circuit according to the output plan generated, wherein the output plan is generated in response to a decrease in the output value of the control target device in a period where both the information processing circuit and the substitution device are not able [at time t2 to t3 both the controllers 22  to control the control target device.

Regarding claim 2, Tikkanen in view of Goodrum further teaches the substitution device according to claim 1, wherein the processing circuitry generates the output plan [plot from t2 to t3 in fig. 2b of Tikkanen] based on a difference [at t2 there is a difference] between an actual output value of the control target device at a time when the preparation is completed [at t2 the preparation is completed but there is difference with normal power] and an output value in the scheduled temporal transition, which is generated as a result of absence [in the combination of the Tikkanen and Goodrum, “failover detection logic can detect absence of a signal” by the secondary controller and causing the secondary controller to perform the task of the primary controller] of output of a control value during a period after occurrence of the fault in the information processing circuit until completion of the preparation (Tikkanen, fig. 2b, 1a & Goodrum, [0016]).

Regarding claim 3, Tikkanen in view of Goodrum further teaches the substitution device according to claim 1, wherein the processing circuitry generates the output plan [reaching the normal power to operate the load 14] based on an input value [inputs data used by the primary controller 22 will have impact on the plan from t2 to t3 because the output power from the current source 44 also depends on the voltage at the bus 28] and a control value [one or more value of “provide signals, such as control signals, to these circuits” will have impact on the fault and how 

Regarding claim 4, Tikkanen in view of Goodrum teaches inventions of this claim for the similar reasons set forth above in claim 1. Please note “system of fig. 1 with circuit 10” is mapped with claimed “an information processing system” of line 1, the primary controller 22 is mapped with claimed “an information processing circuit” and power limit 18 with power monitor 32+ secondary controller 49 is mapped with claimed “a substitution device”. 

Regarding claim 5, Tikkanen in view of Goodrum teaches the information processing system according to claim 4, wherein the information processing circuit monitors the substitution device for detecting [“If a primary controller detects a fault in the secondary controller”] a fault in the substitution device (Goodrum, [0016]).

Regarding claim 6, Tikkanen in view of Goodrum teaches invention of this claim for the similar reasons discussed above in claims 1 & 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Kephart (US 20070168058) teaches implementing redundancy by preparing a backup controller to take over for the primary controller in a failover situation ([0027]).

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”
        2 By allowing the secondary controller also to monitor the fault condition even in the primary controller and perform its power control tasks when the primary controller is in fault condition and stopping the faulty primary controller 22.